Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application is a regulation application filed on September 28, 2020 relates to a foreign application prior data DE102019218631.9 filed on November 29, 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.  
In the instant case, the claims 1-10, claim a method for certification by a control unit of map elements for safety-critical driving functions, the method comprises steps of (e.g. claim 1)  “ascertaining, via at least one monitoring function, an observation variable of at least one mapping step of at least one map element, …”;  “calculating, via the at least one monitoring function, at least one result value as validation of a quality of the at least one mapping step, …“; “storing the the at least one result value …”; and “providing the at least one map element  ...” are directed towards certain methods of an idea of itself; software and mathematical relationship/formulas which is considered to be an abstract idea.  
Step 2A-Prong 1 (judicial exception recited is YES) since the claimed language encompasses the user thinking which falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A-Prong 2 (Practical Application is NO), the claim cites sensor measured data (in claim 2), a control unit (in claim 9) and a non-transitory machin-readable memory medium which do not integrate on practicing the abstract idea.  Thus, the claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Step 2B (Inventive Concept is NO), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a memory for storing sensor values and setting parameters to apply the exception using generic computer component which cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, cites “an observation variable of at least one mapping step of at least one map element” is unclear.  The claim fails to define how and what manner the “mapping step” and “map element” are processed.
Claim 3, cites “wherein a respective monitoring function of the at least one monitoring function” is unclear how the method obtain “a respective monitoring function” 
Claim 5, cites “SPS hardware unit” is unclear.  The claim fails to define “SPS” meaning.
Below are cited references that teach the claimed subject matter as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (20200217669) in view of Nordbruch (20160342158).
With regarding to claim 1, Hu discloses a method for certification by a control unit of map elements for safety-critical driving functions, the method comprising: 
ascertaining, via at least one monitoring function, an observation variable of at least one mapping step of at least one map element, after an implementation of the at least one mapping step, and comparing the observation variable with a setpoint value of the observation variable (mobile device 300 includes sensor which senses around the device and sending measured information to a map server 200, see at least [0036]-[0037]+); 
calculating, via the at least one monitoring function, at least one result value as validation of a quality of the at least one mapping step, based on the comparison of the observation variable with the setpoint value of the observation variable for the at least one mapping step (the system map server 200 includes a navigator director calculator 18, see at least [0034]-[0036]+); 
storing the at least one result value with the at least one map element (a GIS map database 14 and virtual ap database 13, see at least [0034]-[0039]+); and 
providing the at least one map element to road users (The GIS data is provided to the mobile device 300, see at least [00336]-[0042]+)).  
Hu is silent about whether the result value map data are communicated via a certificate link.
Nordbruch discloses an apparatus for operating a vehicle (see the abstract).  The apparatus includes a communication interface 203 for receiving and transmitting a model of a real object and a position of the object via a communication network (see at least [0054]-[0059]+).  Wherein the communication via the communication network is encrypted and secured (see at least [0059]- [0060]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hu by including the communication via the communication network is encrypted as taught by Nordbruch for highly accurate maps updated online.



With regarding claim 2, Hu teaches that the method as recited in claim 1, wherein the at least one mapping step includes: (i) pre-processing of measured data of at least one sensor, and/or (ii) orienting pre-processed measured data, and/or (iii) creating a localization map, and/or (iv) creating a behavior map of road users, and/or (v) creating a planning map (The GIS data is obtained and measured by the mobile device’s sensors, see at least [0037]-[0038]+).  

With regarding claim 3, Hu teaches that the method as recited in claim 1, wherein a respective monitoring function of the at least one monitoring function is carried out after each respective mapping step of the at least one mapping step for ascertaining and validating observation variables of the respective mapping step (the map is always updated, see at least [0040]+).  

With regarding claim 4, Nordbruch discloses the claimed subject matter but fails to teach that the at least one result value ascertained after each respective mapping step via the respective monitoring function is conveyed via a communication link to a secured processing unit, the at least one result value being stored as the certificate by the secured processing unit (see at least [0054]-[0060]+). 

With regarding claim 5, Nordbruch teaches that the method as recited in claim 4, wherein the secured processing unit is an SPS hardware unit (the apparatus 201 includes a processor 205 which enables ascertaining objects parameter, a communication interface 203, and a control device 201, which meets the scope of an SPS hardware unit, see at least [0055]-[0056]+).  

With regarding claim 6, Nordbruch teaches that the method as recited in claim 4, wherein the at least one result value is conveyed via an encrypted communication link to the secured processing unit (the communication network is encrypted, see at least [0060]+).  

With regarding claim 7, Hu teaches that the method as recited in claim 1, wherein a respective certificate is created for each respective map element, the respective certificate including a total value, which combines all result values ascertained via the at least one monitoring function (spaces have reference numbers, see at least [0042]-[0043]+).  

With regarding claim 8, HU teaches that the method as recited in claim 1, wherein a respective certificate is created for each respective map element, the respective certificate including all result values ascertained via the at least one monitoring function (see at least [0042]-[0045]+).  

With regarding claims 9-10, Hu discloses a control unit configured for certification of map elements for safety-critical driving functions, the control unit configured to: 
ascertain, via at least one monitoring function, an observation variable of at least one mapping step of at least one map element, after an implementation of the at least one mapping step, and compare the observation variable with a setpoint value of the observation variable (mobile device 300 includes sensor which senses around the device and sending measured information to a map server 200, see at least [0036]-[0037]+); 
; 
calculate, via the at least one monitoring function, at least one result value as validation of a quality of the at least one mapping step, based on the comparison of the observation variable with the setpoint value of the observation variable for the at least one mapping step  (the system map server 200 includes a navigator director calculator 18, see at least [0034]-[0036]+); 
store the at least one result value as a certificate linked with the at least one map element  (a GIS map database 14 and virtual ap database 13, see at least [0034]-[0039]+); and 
provide the at least one map element including the certificate to road users (The GIS data is provided to the mobile device 300, see at least [00336]-[0042]+)).  


Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhu (20130197736) discloses a vehicle control system detects uncertainty driving model including strategy for maneuvering the vehicle and controlling the vehicle based on the information found (see the summary section)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662